Citation Nr: 0810750	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-38 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased (compensable) rating for 
osteoporosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from April 1986 to June 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.   

In July 2005, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a 
September 2007 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran's symptoms of GERD have been manifested by a 
history of gas and diarrhea and occasional epigastric 
distress without anemia, signs of significant weight loss or 
malnutrition, or significant effect on usual occupation or 
usual daily activities, without considerable or greater 
impairment of health.

3.  The clinical evidence indicates that service connected 
osteoporosis does not manifest by pain or functional 
limitation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
GERD are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.20, 4.114, 
Diagnostic Code 7346 (2007).

2.  The criteria for a compensable disability rating for 
osteoporosis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5013 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2003, May 2004, September 2004 and November 
2005.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claim, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The Board also acknowledges a recent decision from the Court 
that provided additional guidance of the content of the 
notice that is required to be provided under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, supra.

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
a National Veterans Service Organization (VSO) recognized by 
the VA, specifically the Disabled American Veterans and the 
Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  

In addition, after the veteran and his VSO representative 
were provided copies of the Statement of the Case by the RO, 
the representative submitted a VA Form 646 (Statement of 
Accredited Representative in Appealed Case) in which the 
representative essentially acknowledged receipt of the 
Statement of the Case and provided additional argument in 
response to that document, which the Board notes contained a 
list of all evidence considered, a summary of adjudicative 
actions, included all pertinent laws and regulation, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  
Moreover, the Informal Hearing Presentation submitted by the 
veteran's representative contained detailed references to the 
evaluation criteria listed in the pertinent Diagnostic Codes.  
In the Board's opinion all of this demonstrates actual 
knowledge on the part of the veteran and his representative 
of the information that would have been included in the more 
detailed notice contemplated by the Court in the Vazquez-
Flores case.  As such, the Board finds that the veteran is 
not prejudiced based on this demonstrated actual knowledge.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  In a statement 
dated in October 2007, the veteran indicated that he had no 
additional evidence to submit.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.   

Factual Background

Pursuant to an October 1996 rating action. service connection 
was established for osteoporosis and for GERD, on the basis 
of service incurrence.  The ratings assigned for those 
disorders were based on the service treatment records as well 
as the results of an August 1996 VA medical examination.  The 
present appeal derives from a claim for increased rating 
filed in August 2002.

Private treatment records from M.A.U., D.O., dated in August 
2001 reflect complaints of foot pain assessed as metarsalgia.  
In March 2002, bilateral calcaneal spurs were appreciated on 
VA foot X-rays.  Private treatment records from M.A.U., D.O., 
dated in August 2002 reflect reports of back pain after 
loading bricks; assessment was lumbar strain versus early 
vertebral disc disease- negative neurological examination.  

The veteran was afforded a VA examination in October 2002.  
The patient stated that while he was in the service in 1993 
he experienced some progressive abdominal pain and 
indigestion which was worse at night when he laid down in bed 
and it was associated with indigestion and acid reflux.  
Current symptoms were claimed to be associated with nausea 
and vomiting.  The patient stated that he was given Nexium 
which helped significantly the pain and the acid reflux 
symptoms.  In 1997 he underwent upper GI endoscopy, x-ray and 
also he had pH probe.  He was told that he had some weakness 
in the lower esophageal sphincter and acid reflux.  Regarding 
the osteoporosis, in 1991, he complained of chronic joint and 
bone pain, and was found to have osteoporosis.  His current 
complaints were of generalized bone aches and pain mainly in 
the lower back and the knees and also acid reflux is 
constant, but it is significantly improved with Nexium.  He 
reported significant weight gain in recent months.  Objective 
examination revealed his body weight to be 221 lb.  His 
height was 178 cm.  His abdomen was slightly obese, but soft, 
nontender, nondistended with normal bowel sounds.  He had a 
good range of motion of all joints including the shoulders, 
elbows, lumbar spine, knees and hips, according to the joint 
exam guideline.  There was no pain or tenderness on palpation 
of his joints or the spine.  There was no evidence of 
swelling, edema, effusion of the joints.  He was afforded an 
upper GI series which showed normal motility and emptying of 
the stomach, duodenal bulb and duodenal loop.  There was no 
evidence of peptic ulcer disease and the patient has no 
evidence of acid reflux.  The study was unremarkable and was 
within normal limits.  Veteran also had Bone Density study 
which reported no evidence of osteoporosis or osteopenia seen 
in the femur, particularly radius and ulna, bilaterally.  The 
study was basically normal without evidence of osteoporosis.

A VA upper gastrointestinal series from November 2002 was a 
normal study.  

Private treatment records includes a chart of the veteran's 
weight.  His weight ranged from 222 pounds in October 2002, 
to a low of 214 pounds in August 2003, and rising to 235 
pounds in August and September 2004.  

Private treatment records from August 2004 reflect the 
veteran being seen for diarrhea claimed for the past several 
months lasting for 5 out of 7 days.   He denied melena, 
rectal bleeding or hematemesis.  Abdomen was soft bowel 
sounds were hyperactive.  There was no organomegaly or masses 
but there was some generalized tenderness without rebounding 
or guarding. 

Efforts to obtain additional private treatment records 
produced some duplicate records.  

In January 2006, VA GI consultation records reflect denial of 
any abdominal pain, nausea, vomiting, fever or chills but the 
veteran claimed diarrhea off and on approximately 3-4 times 
per week for the last 2-3 years, varying in color from yellow 
to dark, no blood - varied in consistency and at times foul 
smelling.  He also has flatulance, burping and GERD for which 
he has been on many meds.  He denies any ulcers in past.  On 
examination, the abdomen was soft, not tender, not distended.  
Bowel sounds were positive.  An upper gastrointestinal series 
revealed no abnormalities.  

In March 2007, the veteran was afforded a VA orthopedic 
examination.  His chief complaint was bilateral shoulder pain 
with the right being more severe than the left, associated 
with weakness, stiffness, instability, giving way, easy 
fatigability and lack of endurance secondary to focal 
bilateral shoulder pain.  The patient reported that he had 
pain with or without motion.  He denied any history of 
inflammatory arthritis.  The veteran disclosed the following 
information concerning the characteristics of pain, severity 
of the pain in the Analog Pain Scale was 4-7/10 on the left 
and 4-10/10 on the right.  The quality of the pain was sharp.  
Timing of the pain was intermittent.  When questioned about 
what circumstance or events precipitated the pain or 
intensified the pain, the patient was unable to determine a 
pattern or influences that created change.  In regard to 
alleviation of pain, rest was the only activity that seemed 
to result in relief of pain as well as analgesic medications.  
He also reported bilateral hip pain with right being equal to 
the left associated with weakness, stiffness, swelling, 
instability, giving way, easy fatigability and lack of 
endurance secondary to focal hip pain.  The veteran reported 
that he had joint pain of the hips with or without motion.  
The veteran reported the flare-ups of symptoms associated 
with chief complaints reduced his functional capacity by 
100%.  The occurrence of these flare-ups was frequent.  There 
was also bilateral ankle pain, right being equal to the left, 
associated with pain, weakness, instability, giving way, easy 
fatigability and lack of endurance secondary to focal pain of 
the ankles, right equals left.  The veteran reported the 
joint pain occurred with and without motion.  The veteran 
reported the flare-up of symptoms associated with the chief 
complaint reduced his usual functional capacity by 80%.  
Recurrence of these flare-ups was continuous.  The veteran 
was right-hand dominant and appeared in no acute distress, 
appeared to be well developed and well nourished.  His gait 
appeared to be normal although the veteran indicated he did 
experience gait unsteadiness and reported frequent falls 
requiring him to support himself against the wall or other 
stationary objects.  He denied the use of corrective shoes.  
Subjective complaints include pain complaints, motion 
restriction, functional restriction.  Objectively, there was 
point tenderness over the above-mentioned sites.  Ranges of 
motion were measured after repetitive motion in various 
planes of motion tested. The recorded motion represented the 
maximum motion the patient could perform without the onset of 
significant pain.  Any attempted motion beyond these recorded 
measurements resulted in complaints of pain and loss of 
function.  Examination of the shoulder revealed no swelling 
or effusion noticed.  There was global tenderness on 
palpation.  The bilateral forward flexion of his shoulders 
was 0-110 degrees/ with 0-180 degrees being normal.  The 
bilateral abduction of the shoulders was 0-140 degrees/0-180 
degrees normal.  The adduction bilaterally of the shoulders 
was 0-35 degrees/0-180 degrees normal.  The extension of his 
shoulders bilaterally was 0-40 degrees/0-50 degrees normal.  
The bilateral internal rotation of the shoulders was 0-70 
degrees/0-90 degrees normal.  Bilateral external rotation of 
the shoulders was 0-80 degrees/0-90 degrees normal.

Examination of the patient's hips revealed no swelling, 
ecchymosis or significant tenderness to palpation over the 
trochanteric area or associated areas.  The range of motion 
of bilateral hips was 0-90 degrees/0-125 degrees normal 
bilaterally.  The bilateral abduction of the hips was 0-40 
degrees/0-45 degrees normal.  The right hip adduction was 0-
20 degrees/0-30 degrees normal.  The left hip adduction was 
0-25 degrees/0-30 degrees normal.  The right hip extension 
was 0-10 degrees/0-15 degrees normal.  Left hip extension was 
0-12 degrees/0-15 degrees normal.  The right internal 
rotation is 0-20 degrees/0-40 degrees normal.  The left 
internal rotation was 0-20 degrees/0-40 degrees normal.  The 
external rotation bilaterally was 0-40 degrees/0-45 degrees 
normal.  The ankle exam demonstrated no obvious swelling or 
effusion.  There was tenderness over the lateral ligaments.  
No muscle spasm was appreciated on examination.   The 
dorsiflexion of bilateral ankles was 0-10 degrees/0-20 
degrees normal.  The plantar flexion of the bilateral ankles 
was 0-30 degrees/0-45 degrees normal.  Neurological exam 
appeared to be within normal limits with no evidence of 
abnormal reflexes.  There appeared to be no neuropathy or 
pathological reflexes.  Bilateral shoulder x-rays were noted 
to have no significant bony abnormalities and thought to be 
negative studies.  There were mild degenerative changes in 
hip joints bilaterally, evidenced by mild narrowing of the 
joint spaces.  There was bilateral posterior inferior 
calcaneal spurs of the ankles; there also appeared to be 
hypertrophic bone changes arising from the right lateral 
malleolus inferiorly most likely related to old trauma or old 
fracture.  Impression was: Bilateral shoulders with the right 
being more painful, left arthralgia; bilateral hips, right 
equalling left, minimal degenerative changes; and bilateral 
ankles, bilateral posterior and inferior calcaneal spurs and 
hypertrophic changes of the right medial malleolus 
inferiorly, which was thought to be secondary to old 
fracture.  The examiner noted the diagnosis of osteoporosis 
was not an orthopedic diagnosis but rather was one made by 
medical community in regard to a proven biopsy of the bone.  
The examiner commented that it was interesting to note that 
in x-ray studies, none noted that there was osteopenia, which 
would suggest decreased bone mass.  While the veteran had 
complaints of pain, the examiner did not see any evidence to 
suggest that this was in any way related to osteoporosis.  

The veteran was also afforded a VA gastrointestinal 
examination in March 2007.  It was noted that in 2006, the 
patient underwent an upper GI, which was completely normal 
along with a colonoscopy that was normal other than some 
minimal diverticulosis.  Presently, the patient was having 
frequent symptoms.  The veteran reported symptoms of at least 
five out of every seven days per week.  He usually got gas 
and abdominal distention and with this he frequently had some 
cramping pain and diarrhea, which occurred two to three times 
daily.  These stools were sometimes met with great urgency.  
He noted that carbonated beverages made this worse and he had 
stopped this.  He occasionally had vomiting and regurgitation 
at night on about an every-other-month basis.  He had no 
weight loss.  He denied any melena, hematochezia and he had 
no hematemesis.  He did not have dysphagia or real heartburn.  
He had the feeling of acid regurgitation up into his throat, 
about two to three time's per week.  He denied any 
retrosternal pain or shoulder pain associated with the GERD.  
His social history showed that he was a nonsmoker and used no 
alcohol.  He worked as a communications officer for the 
sheriff's department on 12 hour nightly shifts.  He 
occasionally had to leave his desk urgently to go to the 
bathroom.  On physical examination, he was overweight.  His 
chest was clear on auscultation.  Cardiac exam revealed a 
regular rhythm.  Abdominal exam revealed a soft, obese 
abdomen with no masses, no rebound, no guarding, and no 
tenderness.  Bowel sounds were active.  By history, the 
veteran had GRED, which was fairly consistent with his 
historical symptomatology.  In addition, he probably had 
irritable bowel syndrome with the diarrhea on most days.  He 
probably experienced some aggravation of his reflux because 
of the Dicyclomine that he took for the irritable bowel 
because it would delay gastric emptying and also possibly 
affected the esophageal motility.  An esophageal function 
test was scheduled, which included the esophageal motility 
with impedance for both liquids and viscus.  The esophageal 
motility was essentially normal, and his impedance for both 
liquids and viscous material was normal.  In addition to 
this, he underwent a 24-hour pH study with impedance and this 
showed a definitely abnormal study, with some mild acid 
reflux, but very significant non-acid reflux.  The patient 
had symptoms during the 24 hour period with very strong 
correlation to his non-acid reflux, giving him a definitely 
positive symptom index.  The examiner's final impression was 
that the veteran had irritable bowel syndrome, symptomatic, 
and less than one time per week, required him to leave his 
work station to go to the bathroom urgently.  From the 
standpoint of his reflux symptoms, he was under fair control 
with his proton pump inhibitor, but he had symptoms a few 
days out of each week.  Regarding whether the disability 
resulted in considerable or severe impairment to health, it 
was the examiner's professional opinion, as a board certified 
gastroenterologist, that the irritable bowel syndrome did not 
cause an impairment to his health, but was more of an 
inconvenience at the work place on some occasions.  From the 
standpoint of his reflux esophagitis, the veteran definitely 
had symptoms, but they were somewhat mild.  

Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The present appeal involves the veteran's claim that the 
severity of his service-connected GERD and osteoporosis 
warrant higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.    

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

GERD

734
6
Hernia hiatal:
Ratin
g

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30

With two or more of the symptoms for the 30 percent 
evaluation of less severity
10
38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).

The evidence associated symptoms do not demonstrate an 
impairment of health beyond that contemplated by the current 
10 percent rating.  There is no evidence of substernal or arm 
or shoulder pain associated with GERD.  The October 2002 VA 
upper GI series showed normal motility and emptying of the 
stomach, duodenal bulb and duodenal loop.  There was no 
evidence of peptic ulcer disease and the patient has no 
evidence of acid reflux.  The study was unremarkable and was 
within normal limits.  A VA upper gastrointestinal series 
from November 2002 revealed no abnormalities.  Private 
treatment records from August 2004 reflect the veteran being 
seen for diarrhea, but he denied melena, rectal bleeding or 
hematemesis.  The November 2007 VA examination reported 
occasional vomiting and regurgitation at night and this on 
about an every other month basis.  He has had no weight loss 
and denied any melena, hematochezia and he has had no 
hematemesis.  He does not have dysphagia or real heartburn.  
He just gets the feeling of acid regurgitation up into his 
throat, which is on about an every two to three time's per 
week basis.  He denies any retrosternal pain or shoulder pain 
associated with the GERD.  The examiner characterized his 
symptoms as mild and a minor inconvenience to his health.

In sum, the veteran's symptoms of GERD have been manifested 
by a history of gas and diarrhea and occasional epigastric 
distress without anemia, signs of significant weight loss or 
malnutrition, or significant effect on usual occupation or 
usual daily activities, without considerable or greater 
impairment of health.

The symptoms he does experience appear to be fully 
contemplated by the currently assigned 10 percent rating.  
The preponderance of the evidence is against the claim and 
there is no reasonable doubt to be resolved in the veteran's 
favor, and a higher rating under the applicable schedular 
criteria is not warranted.  

Osteoporosis

5013
Osteoporosis, with joint manifestations.
The diseases under diagnostic codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under diagnostic code 5002.
38 C.F.R. § 4.71a, Diagnostic Code 5013 (2007).

520
0
Scapulohumeral articulation, ankylosis of:
Major
Minor

Favorable, abduction to 60°, can reach mouth 
and head
30
20

520
1
Arm, limitation of motion of:
Major
Minor

At shoulder level
20
20

520
3
Clavicle or scapula, impairment of:
Major
Minor

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.

520
6
Forearm, limitation of flexion of:
Major
Minor

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0

520
7
Forearm, limitation of extension of:
Major
Minor

Extension limited to 60°
10
10

Extension limited to 45°
10
10

520
8
Forearm, flexion limited to 100° and extension 
to 45 degrees
20
20

5213
Supination and pronation, impairment of:
Major
Minor

  Motion lost beyond last quarter of arc, 
the hand does not approach full pronation
20
20

Limitation of supination:

  To 30º or less
10
10
Note: In all the forearm and wrist injuries, codes 5205 
through 5213, multiple impaired finger movements due to 
tendon tie-up, muscle or nerve injury, are to be separately 
rated and combined not to exceed rating for loss of use of 
hand.

521
5
Wrist, limitation of motion of:
Major
Minor

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10

 
Limitation of Motion of Individual Digits 
Majo
r
Mino
r
522
8
Thumb, limitation of motion:
 
 
 
With a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers
20 
20
 
With a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the 
fingers
10 
10
 
With a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.
0 
0

522
9
Index or long finger, limitation of motion: 
 
 
 
With a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the 
palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees
1
0
1
0
 
With a gap of less than one inch (2.5 cm.) between 
the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 
30 degrees
0
0
523
0
Ring or little finger, limitation of motion: Any 
limitation of motion
0
0

General Rating Formula for Diseases and Injuries of the 
Spine:
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
2
0
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
1
0
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

525
1
Thigh, limitation of extension of:


Extension limited to 5º
10

525
2
Thigh, limitation of flexion of:

Flexion limited to 30º
20

Flexion limited to 45º
10

525
3
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more than 
15º, affected leg
10

526
0
Leg, limitation of flexion of:

Flexion limited to 45°
10

Flexion limited to 60°  
0

526
1
Leg, limitation of extension of:

Extension limited to 10°
10

Extension limited to 5°
0

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71A, Diagnostic Codes 5200-5271 (limitation of 
motion) (2007)

In this case, a VA physician in the context of the November 
2007 examination indicated that the range of joint motion of 
the veteran various joints was restricted by pain producing 
loss of full function.  The examiner noted degenerative 
changes in some joints, calcaneal spurs in the ankles and 
arthralgia in the veteran's shoulders.  Earlier reports of 
back pain are associated with recent lifting of bricks.  It 
bears particular emphasis, however, that the November 2007 
examiner also expressly disassociated the veteran's pain as 
not in any way related to his service connected osteoporosis.  
The examiner also noted that no decreased bone mass was 
identified on X-rays.  In the absence of pathology or 
functional limitation associated with the service connected 
disorder, accordingly, there is no basis to award a 
compensable rating. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's GERD or osteoporosis has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for GERD is denied. 

Entitlement to increased (compensable) evaluation for 
osteoporosis is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


